Citation Nr: 1425098	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1949 to September 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

Preliminarily, the Board notes that there are VA treatment records that have not been associated with the Veteran's claims file.  An October 2012 email correspondence indicated that the Veteran was traveling to Seattle for specialized care.  Those records have not been associated with the file. 

In June 2010, the Veteran underwent a VA audiological examination at which time he was diagnosed with sensorineural hearing loss.  The VA audiologist opined that the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of military service.  In support of this conclusion, the audiologist noted that the Veteran's 1953 separation examination reflected that his hearing was within normal limits at the time of his separation from service and that there was no documentation of hearing loss until January 2010.  

The Board finds that the June 2010 audiology examination report is inadequate.  First, the Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Second, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In establishing continuity of symptomatology, competent lay assertions as to observing hearing loss since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309.).  The VA audiologist's opinion does not reflect consideration of the lay assertions, by the Veteran and his family, of longstanding hearing loss symptomology.  

Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 21 Vet. App. 303, 312 (2007).  As such, a remand is required to provide the Veteran with an adequate examination and opinion. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records from the VA Medical Center (VAMC) in Boise, Idaho and all associated outpatient clinics including the clinic in Twin Falls, Idaho, dated from August 2011 to the present.  All attempts to obtain these records must be documented in the claims file

2.  Obtain VA treatment records from the VAMC in Seattle, Washington and all associate outpatient clinics dated from August 2011 to the present.  All attempts to obtain these records must be documented in the claims file.


3.  Obtain an addendum opinion from the same examiner who conducted the June 2010 VA examination or, if unavailable, the Veteran should be provided a new VA examination.  If the June 2010 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  Specifically, the examiner should consider the treatise evidence and letters submitted by the Veteran's wife and children, as well as the Veteran's own statements and testimony at the March 2013 DRO hearing.  The VA examiner should indicate in the report whether the claims file and lay statements and treatise evidence were reviewed.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss is causally related to military service, to include his in-service noise exposure.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner must provide complete rationales for all conclusions reached. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Thereafter, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



